 



Exhibit 10.3
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
     This FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “First Amendment”) is
entered into on this 25th day of August, 2005 by and between T-3 Energy
Services, Inc., a Delaware corporation (“Employer”), and Gus Halas (“Employee”)
and amends the May 1, 2003 Employment Agreement (the “Employment Agreement”) by
and between Employee and Employer. Capitalized terms not otherwise defined
herein shall have the meanings provided in the Employment Agreement.
RECITALS
     WHEREAS, Employee and Employer wish to amend certain provisions of the
Employment Agreement.
AGREEMENT
     NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties and subject to the conditions contained herein,
the parties hereto covenant and agree as follows:
     A. The following new Section 4.10 shall be added to the end of Section 4 of
the Employment Agreement:
          “4.10. TRANSACTION BONUS.
               (a) In the event that a “change of control” (as defined in
Section 8 hereof) occurs on or prior to December 31, 2005, and the “transaction
value per share” (as defined below) equals $20.00 per share, Employer will pay
to Employee a “transaction bonus” equal to $5,230,769. If the transaction value
per share exceeds $20.00 per share, the transaction bonus will be equal to the
sum of (i) $5,230,769 plus (ii) the product of (x) 461,538 and (y) the
difference between the transaction value per share and $20.00. If the
transaction value per share is less than $20.00 per share, the transaction bonus
will be equal to $5,230,769 reduced (but not below zero) by the product of
(i) 461,538 and (ii) the difference between $20.00 and the transaction value per
share. For purposes of this Section 4.10 the “transaction value per share” shall
mean the aggregate amount received for each share of Employer common stock by
the Employer’s stockholders in connection the change in control (as determined
in good faith by the Board of Directors).
               (b) In the event that prior to December 31, 2005, Employee’s
employment with Employer is terminated (i) by Employer other than for “good
cause” (as defined in Section 7 hereof) or by reason of Employee’s death or
“total disability” (as defined in Section 6 hereof) or (ii) by Employee under
circumstances constituting a “Constructive Termination” (as defined in Section 7
hereof), Employee will be entitled to receive from Employer any transaction
bonus that becomes payable pursuant to Section 4.10(a). In the event

 



--------------------------------------------------------------------------------



 



that on or prior to December 31, 2005, Employee’s employment with Employer is
terminated (i) by Employer for good cause or, (ii) by Employee other than under
circumstances constituting a Constructive Termination, Employee will forfeit any
right to receive payment of any transaction bonus under this Section 4.10. For
the avoidance of doubt, in the event that a change of control does not occur on
or prior to December 31, 2005, Employee will not be entitled to receive payment
of any transaction bonus under this Section 4.10.
               (c) The transaction bonus, to the extent payable pursuant to
Section 4.10(a) or Section 4.10(b), will be paid on or within five (5) business
days following the consummation of the change of control and will be subject to
any payroll deductions as may be necessary or customary in respect of Employer’s
salaried employees in general.
     B. Clauses (c) and (d) of Section 8 of the Employment Agreement shall be
removed and replaced by the following:
“(c) Employer pay to Employee within thirty (30) days of such termination a
lump-sum cash payment equal to the product of (i) his monthly base salary under
Section 4.1 hereof then in effect and (ii) the number of months remaining in the
Term of Employment (or, in the event of any termination, other than for good
cause, following a change of control of Employer, twenty four months); and
(d) Employee shall (i) for the number of months of base salary Employee is
entitled to receive under Section 8(c), continue to be covered by, or Employer
shall provide comparable coverage to Employee as was provided under, Employer’s
medical and hospital insurance as furnished to other employees generally, and
(ii) following the expiration of such period, be immediately eligible for such
other insurance coverage required by COBRA”
     C. Section 3.3 of the Employment Agreement shall be amended such that in
every instance in Section 3.3 in which the term “payments” is used, such term
shall be replaced by the term “payments and/or benefits.”
     D. The following new sentence shall be added to the end of Section 3.4 of
the Employment Agreement:
“Notwithstanding anything herein to the contrary, in the event of any breach by
Employee of any of the covenants and agreements set forth in Section 3.3 hereof,
in addition to any other remedies in law or equity that may be available to
Employer, including pursuant to the immediately preceding sentence, Employee
shall immediately return to Employer a pro-rata portion of any payment made to
Employee pursuant to Section 8(c) hereof equal to the aggregate amount of such
payment multiplied by a fraction, the numerator of which equals (a) the number
of months of base salary Employee is entitled to receive under Section 8(c)
minus (b) the number of full months elapsed from the date of Employee’s
termination of employment with Employer until the date of Employee’s breach, and
the

2



--------------------------------------------------------------------------------



 



denominator of which is the number of months of base salary Employee is entitled
to receive under Section 8(c).”
     E. Except as expressly amended hereby, the Employment Agreement shall
remain in full force and effect in accordance with its original provisions.
     F. This First Amendment may be executed in one or more counterparts, each
of which shall be deemed to be an original but all of which shall constitute one
and the same agreement.
[signature page follows]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned duly execute this First Amendment as of
the date first written above.

              EMPLOYEE:       EMPLOYER:
 
                    T-3 Energy Services, Inc.
a Delaware corporation
 
           
/s/ Gus Halas
      By:   /s/ Stephen A. Snider
 
           
Gus Halas
          Stephen A. Snider
Chairman of the Compensation
Committee of the Board of Directors

4